NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                          APR 28 2015

                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

VICTOR ARMENTA-RODRIGUEZ,                        No. 11-71434

               Petitioner,                       Agency No. A092-282-272

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 22, 2015**

Before:        GOODWIN, BYBEE, and CHRISTEN, Circuit Judges.

       Victor Armenta-Rodriguez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the denial of a motion to reopen, Oyeniran v. Holder, 672 F.3d 800, 806

(9th Cir. 2012), and we deny the petition for review.

      The BIA did not abuse its discretion in denying Armenta-Rodriguez’s

motion to reopen because Armenta-Rodriguez did not demonstrate that the

evidence he submitted with the motion was not available and could not have been

discovered or presented at his immigration hearing. See 8 C.F.R. § 1003.2(c)(1) (a

motion to reopen shall not be granted unless the “evidence sought to be offered is

material and was not available and could not have been discovered or presented at

the former hearing[.]”); Goel v. Gonzales, 490 F.3d 735, 738 (9th Cir. 2007) (per

curiam) (evidence capable of being discovered at time of hearing cannot serve as

basis for motion to reopen).

      In light of this disposition, we need not reach Armenta-Rodriguez’s

remaining contentions.

      PETITION FOR REVIEW DENIED.




                                          2                                  11-71434